Case 5:12-cv-04175-EJD Document 421-2 Filed 10/04/19 Page 1 of 6




                EXHIBIT A
Case 5:12-cv-04175-EJD Document 421-2 Filed 10/04/19 Page 2 of 6




            SUPPORTING
             DOC. NO. 19
Case 5:12-cv-04175-EJD Document 421-2 Filed 10/04/19 Page 3 of 6
Case 5:12-cv-04175-EJD Document 421-2 Filed 10/04/19 Page 4 of 6
Case 5:12-cv-04175-EJD Document 421-2 Filed 10/04/19 Page 5 of 6




            SUPPORTING
             DOC. NO. 20
Case 5:12-cv-04175-EJD Document 421-2 Filed 10/04/19 Page 6 of 6
